Citation Nr: 0217250	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  02-00 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a lung disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from September 1949 to 
February 1953 and from September 1954 to September 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 RO decision, which determined that 
new and material evidence had not been submitted to reopen a 
claim of service connection for a lung disorder.  The appeal 
is before the undersigned Acting Member of the Board who has 
been designated to make the final disposition of this 
proceeding for VA.

The Board notes that the veteran requested a hearing at the 
RO before a Member of the Board, but he withdrew that 
request in March 2002 during a conference with the Decision 
Review Officer at the RO.  


FINDING OF FACT

In an unappealed May 1994 rating decision, the RO denied the 
veteran's claim of service connection for a lung disorder; 
the evidence received since the May 1994 determination by 
the RO includes evidence which is not cumulative or 
redundant of evidence previously considered and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for lung disorder.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that prior to the veteran's March 
2001 claim to reopen, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  

The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA are applicable to 
the veteran's claim to reopen.  However, nothing in the Act 
shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant 
who files a substantially complete application for VA 
benefits or who attempts to reopen a previously denied 
claim.  66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).  

Although the rule is generally effective on November 9, 
2000, the amended definition of new and material evidence, 
to be codified at 38 C.F.R. § 3.156(a), is not liberalizing.  
It applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date.  

As explained hereinbelow, the Board is of the opinion that 
new and material evidence has been presented to reopen the 
veteran's claim.  Therefore, no additional evidence or 
information is required to substantiate his application to 
reopen.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In the present case, the veteran's claim of service 
connection for a lung disorder was previously denied by the 
RO in January 1981, on the basis that claimed shortness of 
breath was not shown to be chronic from service, and in May 
1994, on the basis that the veteran had not submitted new 
and material evidence to reopen his claim.  The veteran did 
not perfect an appeal with regard to these decisions, and 
they are considered final, with the exception that the claim 
may be reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The last final disallowance of the veteran's claim in this 
case is the May 1994 RO decision.  As such, the Board will 
consider evidence submitted since this RO determination in 
order to determine whether that evidence is new and material 
to reopen the veteran's claim.  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When the RO denied the claim of service connection for a 
lung disorder in May 1994, it had considered the veteran's 
service medical records from both periods of active service 
and VA outpatient treatment records.  

The veteran's service medical records show, among other 
things, that the veteran was diagnosed with acute bronchitis 
in April 1951, noted as having a history of asthma in July 
1957, diagnosed with probable mild element of chronic 
obstructive pulmonary disease (COPD) complicated by acute 
bronchitis (and COPD a few days later) in October 1968, 
diagnosed with asthmatic bronchitis in May 1970, and 
hospitalized for chronic bronchitis in June 1970.

The VA outpatient treatment records, dated from October 1990 
to August 1992, show that the veteran was diagnosed on 
several occasions with COPD and bronchitis.  

The evidence received since the May 1994 RO decision 
includes VA outpatient treatment records and statements of 
the veteran and his wife.  The VA outpatient treatment 
records, dated in 2000 and 2001, show that the veteran was 
diagnosed with COPD.  In a January 2002 statement, the 
veteran maintains that his current symptom of shortness of 
breath was related to service.  In March 2002 at a 
conference with the Decision Review Officer at the RO, the 
veteran described his treatment for breathing problems 
during service, particularly in 1970.  He and his wife 
contended that the veteran had breathing problems during 
service and that at discharge, as he did not want to go to a 
doctor, he self-treated the problem for many years 
thereafter.  The veteran further maintained that service 
connection was warranted because his problem has been 
chronic ever since service.  

It is noted that for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
statements of the veteran and his wife were not previously 
before the RO in May 1994.  

In regard to the evidence submitted since the May 1994 RO 
decision, the Board finds that it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  The evidence is certainly 
new, as it was not of record at the time of the May 1994 RO 
decision, and is not cumulative or duplicative of the 
evidence previously of record.  Also, the additional medical 
evidence shows a current diagnosis of COPD that appears to 
be related to the veteran's in-service treatment of COPD and 
breathing disability.  Furthermore, as the statements of the 
veteran and his wife are presumed credible, it appears that 
the veteran's current lung disorder is attributable to his 
in-service treatment for lung problems.  

Thus, the Board finds that new and material evidence has 
been submitted since the May 1994 RO decision, which 
determined that new and material evidence had not been 
submitted to reopen a claim of service connection for a lung 
disorder, and that the claim is reopened.  


The Board is undertaking additional development on the 
veteran's reopened claim of service connection for a lung 
disorder pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (see 38 C.F.R. § 
19.9(a)(2)(2002)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(see 38 C.F.R. § 20.903 (2002).)  After giving the notice 
and reviewing the veteran's response to the notice, the 
Board will prepare a separate decision addressing the 
reopened claim.


ORDER

As new and material evidence has been received to reopen 
claim of service connection for a lung disorder, the appeal 
to this extent are granted.  



		
	DEBBIE A. RIFFE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

